DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Atkinson on 09/13/21.

The application has been amended as follows: 
Claim 12. 	Line 3 before “taking” inserted “acquiring ultrasound scan images of the subject;”
		Line 4 before “ultrasound” inserted “the”.
Claim 17. 	Line 3 before “determining” inserted “acquiring ultrasound scan images of the subject;”
		Line 3 replaced “an” with “the”.



Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record are U. S. Publication No. 2011/0319737 to Hill; U. S. Patent No. 7,664,298 to Lang et al; and U. S. Patent No. 7,658,714 to Leibig et al none of the prior art alone or in combination teaches the limitations of the independent claim specifically “receiving from the subject a plurality of ultrasound scans from the target muscle over a plurality of ultrasound scanning sessions; evaluating at least a portion of each ultrasound scan to determine a fuel value; evaluating collective fuel values for the target muscle to establish a fuel value data set without requiring a biopsy; receiving from the subject a real time ultrasound scan from the target muscle and establishing a real time fuel value for the target muscle; and ranking the real time fuel value within the fuel value data set to determine a real time fuel level for the target muscle”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793